William Clay Brazil, Special Justice, dissenting. The issue raised on appeal is whether Mason’s permit was a new permit or a transfer of an existing permit. ABC Reg. Section 1.80 provides that “no permit shall remain on an inactive status for a period in excess of six (6) months.” The predecessor owner to Mason of the permit in question requested, by letter dated July 19, 1991 addressed to the ABC, that she be given an additional six (6) months extension of the inactive status. At that point, the permit had already been on inactive status for at least one six (6) month period. On July 23, 1991, the ABC acknowledged the request and granted an additional extension until January 9, 1992, at the end of which time it provided that it would be necessary to have on file a transfer of permit application and that no further extensions would be approved. The request to transfer the permit was not made until after the owner of the permit had been notified by the ABC that a hearing was to be held on March 17, 1992 on the charge that the permit in question had expired on June 30, 1991. Based on ABC Reg. Section 1.80 and its own letters to Mason’s predecessor in title, the permit had expired. Therefore, the issuance of the permit to Mason constituted the granting of a new permit which caused the number of retail liquor permits to exceed the number allowed in Little Rock and Pulaski County established by Ark. Code Ann. § 3-4-201. The Appellants and those dealing with the ABC are entitled to rely upon the ABC’s published regulations. If they are not, there would be, as argued by the Appellant, potential for abuse by an administrative body by altering or disregarding its own regulations. For these reasons, I would reverse the decision of the trial court and the ABC Board with instructions for the trial court to enter an order consistent with this opinion. I respectfully dissent. Dudley and Newbern, J.J., join in this dissenting opinion.